Title: List of Books Acquired During the Year, 31 December 1804
From: Jefferson, Thomas
To: 


                  
                     
                        Dec. 1804
                     
                  
                  
                     
                        
                        
                        
                        D
                        
                     
                     
                        
                        
                        Plans des maisons de Paris
                        40.
                        
                     
                     
                        
                        
                        histoire naturel des Volcans
                        2.
                        
                     
                     
                        
                        
                        Vue de la colonie espagnola du Missisipi
                        2.
                        
                     
                     
                        
                        
                        Second voyage a la Louisiane 2. v. in 8vo.
                        4.
                        
                     
                     
                        
                        
                        Voyage a la Troade 3. v. in 8vo. avec Atlas
                        8.
                        
                     
                     
                        
                        
                        Annales du Museum des Arts. 3. v.
                        10.
                        
                     
                     
                        
                        
                        Voyage en Angleterre par Faujas 2. v. 8vo.
                        4.
                        
                     
                     
                        
                        
                        Galerie des Antiques 8vo.
                        3.
                        50
                     
                     
                        
                        
                        Voyage en Portugal. 2. v. 8vo.
                        2.
                        25
                     
                     
                        
                        
                        De la richesse commericale. 2. v. 8vo
                        2.
                        875
                     
                     
                        
                        
                        Traité des Moyens de desinfecter l’air. 8vo.
                        
                           1.
                        
                        
                           50
                        
                     
                     
                        
                        
                        
                        80.
                        125
                     
                     
                        
                        
                        Sentimental journey
                        
                           1.
                        
                        
                           10
                        
                     
                     
                        
                        
                        
                        81.
                        225
                     
                     
                        
                        
                        Barré St. Venant des colonies modernes
                        2.
                        5
                     
                  
                  
                     
                        from Reibelt
                        {
                        Plans des maisons de Paris par Krafft et Ransonnette. fol.
                     
                     
                        Histoire naturel des Volcans par Ordinaire. 8vo.
                     
                     
                        Vue de la Louisiane et Floride Occidentals par Duvallon. 8vo.
                     
                     
                        Second voiage a la Louisiane par Baudry. 2. v. 8vo.
                     
                     
                        Voyage de la Troade par Le chevalier avec Atlas. 4. v. 8vo.
                     
                     
                        Annales de Beaux-arts par Landon. 3. v. 8vo.
                     
                     
                        Voyage en Angleterre, en Ecosse et aux isles Hebrides par Faujas. 2. v. 8vo.
                     
                     
                        Galeries des Antiques par Le Grand. 8vo.
                     
                     
                        Voyage en Portugal par Link. 2. v. 8vo.
                     
                     
                        Simonde de la richesse commerciale. 2. v. 8vo.
                     
                     
                        Morveau des moyens de desinfecter l’air. 8vo.
                     
                     
                         from others
                        {
                        Proveddimenti Annonarj. dal Fabbroni. 8vo.
                     
                     
                        Ld. Lauderdale on public wealth. 2. v. 8vo.
                     
                     
                        Brougham’s Inquiry on the Colonial policy of Europe. 2. v. 8vo.
                     
                     
                        Woodard’ narrative of the Malays. 8vo.
                     
                     
                        Code civile des Français. 1804. 12mo.
                     
                     
                        Dufief’s Nature displayed. 2. v. 8vo.
                     
                     
                        Curran’s Forensic eloquence. 8vo.
                     
                     
                        Burkhard’s elements of the Philosophy of Nat. hist. by Smith. 12mo.
                     
                  
               